Citation Nr: 9911322	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  93-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral pes planus 
with plantar fasciitis.  

Entitlement to service connection for residuals of a right 
great toe bunionectomy.  

Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty for training from November 
23, 1979, to March 18, 1980, from August 4 to 17, 1980, from 
August 1 to 15, 1981, from August 14 to 28, 1982, from August 
13 to 27, 1983, from August 4 to 19, 1984, and from July 27 
to August 10, 1985.  She served on active duty from November 
1986 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  
The veteran's original claim was received in December 1991 
and also included entitlement to service connection for 
bilateral Morton's neuroma and residuals of an anterior 
cruciate ligament repair of the left knee.  By rating action 
in June 1992, service connection was established for these 
disabilities and original ratings were assigned of 10 percent 
each.  She timely appealed.  

The case was processed to the Board, which remanded it in 
July 1995 for additional medical evidence, including service 
medical records, and VA orthopedic and hematologic rating 
examinations.  Pursuant to those VA rating examinations 
conducted later in 1995, the rating was increased to 20 
percent for the left knee disability and confirmed at 10 
percent for bilateral Morton's neuroma.  The veteran 
specified her agreement with those rating decisions and 
continued her appeal on the other issues, which have been 
returned to the Board for further appellate review following 
compliance with the prior remand.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral pes planus 
with plantar fasciitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for residuals of a right 
great toe bunionectomy is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

3.  The claim for service connection for anemia is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for pes planus with 
plantar fasciitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for service connection for residuals of a right 
great toe bunionectomy is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The claim for service connection for anemia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran had pes 
planus with a slight arch and mild hallux valgus on an 
enlistment examination in November 1985.  In October 1988, 
she complained of right foot pain over two weeks.  She 
reportedly had been running 5 miles a day and the pain began 
after, not during, the running.  A history of pes planus was 
noted.  Bilateral pes planus with mild eversion of the ankle 
and hallux valgus by X-ray were revealed.  The assessment 
included pes planus and hallux valgus of the right foot.  In 
November 1988, she revealed that she had worn arch supports 
in the past (as a child) but had outgrown them.  Pes planus 
was again assessed.  

The veteran was not to run for 7 days and was encouraged to 
wear footgear with adapted arch supports.  She was referred 
for a podiatry consultation for arch supports and possible 
surgery.  Later in November 1988, she reported right ankle 
sprain sustained three weeks previously.  She complained of 
constant pain on the dorsum of the right foot.  She 
reportedly had been biking 45 minutes every day.  She was 
advised not to bike, run, lift weights or do anything that 
made her feet hurt for 10 days.  X-ray revealed a right 
calcaneal spur with the rest of the osseous structure 
appearing normal without sclerosis or periosteal reaction.  
No evidence of stress fracture was specified.  

In December 1988, a podiatry evaluation for pes planus with 
no other problems showed that gait was normal without any 
abnormality noted on objective examination.  The veteran was 
cleared for duty.  Blood studies showed red blood cells at 
4.25, with a reference range of 4.2-5.4.  X-ray in August 
1990 showed no abnormality of the right foot.  

In October 1990, the veteran was hospitalized for treatment 
of a painful right big toe reportedly of 3 years' duration.  
She complained of having had 5 months' of increasing pain on 
the dorsum of the right foot on exertion.  She mainly wore 
tennis shoes.  Pain of the foot radiated dorsally.  The right 
foot showed a small hallux valgus deformity with a bony 
prominence.  The left foot showed that the 2nd and 4th nails 
were "heaped upon themselves".  A 3-year history of right 
hallux 
valgus-bunion that bothered her on exertion and bilateral 
shooting pain in the 3rd interspace, Morton's neuroma, with 
no tenderness elicited on physical examination were assessed.  

The appellant underwent an Austin bunionectomy with K-wire 
fixation.  The diagnostic finding for this was shown as right 
hallux valgus, which was the final diagnosis.  When she was 
seen for a dressing change later in October 1990, the 
incision over the first metatarsal bone was described as 
healing well, without drainage.  There was some tenderness 
and erythema around the wound.  Status post bunionectomy was 
assessed.  

In November 1990, the claimant stated that there was no right 
foot pain.  No edema was revealed.  Good healing was 
assessed.  In November 1990, postoperative stiffness of the 
right big toe was recorded.  She stated that it was difficult 
to walk.  She walked on the lateral side of the foot.  The 
bunionectomy scar was well-healed without redness.  Mild 
tenderness over the scar was elicited.  X-ray of the right 
foot showed spurring of the calcaneus at the insertion of the 
plantar aponeurosis, evidence of prior 1st metatarsal head 
osteotomy with a lucency still seen and a very small amount 
of bridging callus, no appreciable periosteal callus 
formation seen, and remainder of the bones and soft tissues 
essentially normal.  The impressions were calcaneal spur and 
status post 1st metatarsal osteotomy with evidence of ongoing 
healing.  

In January 1991, the veteran had achieved 50 degrees of right 
big toe dorsiflexion without pain or edema.  In March 1991, 
she related some stiffness of the right 1st metatarsal and 
left foot pain.  Neuroma was assessed and surgery was termed 
possible in the future.  Due to foot pain, she was restricted 
from running or walking on uneven terrain and from standing 
longer than 15 minutes.  The separation examination in May 
1991 reflected no complaint, finding, diagnosis or other 
notation of pes planus, plantar fasciitis, or anemia.  Blood 
studies revealed red blood count at 4.44 with a reference 
range of 4.2 to 5.4.  She had no complaints or complications 
for the right foot bunionectomy, which was recorded.  

In November 1991 the appellant complained of burning on the 
balls of her feet after walking for 15 minutes but nothing 
was found on the examination.  She was tested for tarsal 
tunnel syndrome, but the results of nerve conduction velocity 
tests were termed a normal study.  In December 1991, the 
physical examination for continued pain on the balls of the 
feet after exercise, was specifically within normal limits.  

On a VA examination in April 1992, the veteran stated that 
she started having right foot pain associated with a right 
great toe bunion in 1990.  Following the bunionectomy, she 
stated that right foot pain continued in the right great toe, 
mostly from prolonged standing, walking and, sometimes, 
squatting.  

The physical examination showed that appellant's gait was 
within normal limits.  The feet showed no limitation of 
motion, swelling, edema, deformity, or calluses.  She had 
some difficulty on tiptoe walking and when squatting.  The 
scar was well-healed on the lateral aspect of the right great 
toe.  X-ray examination showed periosteal changes in the 
metatarsophalangeal joint, bilaterally, and changes 
suggesting the presence of a bunionectomy on the right.  A 
complete blood count was essentially normal except for 
hematocrit, which was slightly low, 37.3, and red blood 
count, which was slightly low at 4.42, and hemoglobin which 
was 13.3, termed slightly low.  The reference range of 4.7-
6.1 shown for red blood cell count was the reference range of 
a male instead of a female.  The diagnoses included status 
post surgical removal of a bunion of the right great toe, 
plantar fasciitis of both feet and mild anemia, etiology 
undetermined.  

On a VA examination in November 1995, history was recorded of 
a diagnosis of pes planus upon entry into active service and 
a right foot bunion before entry into service.  A right great 
toes bunionectomy during active service was noted, as was 
inservice surgery for Morton's neuroma.  The veteran had 
complaints of foot pain and burning associated with residuals 
of Morton's neuroma.  Her gait pattern was termed 
unremarkable with no definite limp.  

Examination of the feet revealed a well-healed surgical scar 
over the right great toe secondary to prior bunionectomy.  No 
plantar callosities were noted.  Pulses were palpable.  X-
rays revealed evidence of surgery and bunionectomy at the 
medial aspect of the head of the first metatarsal, mild right 
hallux valgus angulation, slight left hallux valgus 
angulation, and essentially no other abnormality.  The 
impression was mild hallux valgus changes and post-surgical 
changes in the right first metatarsal.  The study was said to 
be unchanged from that of August 1992.  

The overall impressions from this examination did not include 
pes planus or plantar fasciitis.  Residuals of excision of 
Morton's neuroma, both feet, were recorded.  

Blood studies showed red blood cell low at 4.14, with a 
reference range of 4.2 to 5.4, low platelet count of 87, with 
a reference range of 130-400, and low mean corpuscular 
hemoglobin concentration, of 31.3, with a reference range of 
32-36.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well-grounded.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, or a claim that appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  

An allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence that the veteran [had] the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

There must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The appellant must also submit 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no evidence is submitted in support of a plausible claim, 
VA is under no duty to assist in the development of the 
claim.  See Grottveit at 93.  

Furthermore, a claim that is not well-grounded must be denied 
because it does not present a question of law or fact over 
which the Board has jurisdiction.  See 38 U.S.C.A. § 
7105(d)(5) (West 1991); See also Edenfield v. Brown, 8 Vet. 
App. 384 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection may be granted for a pre-existing disease 
when the disease has been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Id.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Id.  A veteran may also 
present a well-grounded claim by demonstrating chronicity of 
disease and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

The usual effects of medical and surgical treatment during 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1998).  

The supporting evidence must be medical unless it relates to 
a condition as to which, lay observation is competent.  See 
Espiritu, supra.  If the veteran is unable to apply the 
chronicity provision, the claim may be well-grounded if the 
disability or condition is observed during service or any 
applicable presumptive period, the continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage, supra.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 1991).  The term "active duty for 
training" means "full-time duty in the Armed Forces 
performed by the Reserves for training purposes."  38 
U.S.C.A. § 101(22)(A) (West 1991).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(24), 1131.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of rhe evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

With respect to all the veteran's claims for service 
connection in this case, the Board finds that they are not 
well grounded.  Her assertions to the contrary 
notwithstanding, the Board points out that she is not 
competent to offer an opinion regarding the medical diagnosis 
and manifestations of pes planus, residuals of a bunionectomy 
and/or anemia, or the origin thereof.  Only persons trained 
in the medical field may offer such opinions.  See Espiritu, 
King supra.  It has not been alleged that she is competent to 
do so.  As such, her assertions as to diagnosis, 
manifestations, and incurrence or aggravation require medical 
expertise and do not suffice to render her claims well-
grounded.  Complete explanations follow.  

Pes Planus & Plantar Fasciitis

While pes planus was noted on an enlistment examination in 
November 1985, prior to active service and after periods of 
active duty for training, and bilateral pes planus with mild 
eversion of the ankle reportedly was shown by X-ray in 
October 1988, subsequent X-ray and physical examination of 
the feet did not confirm or verify pes planus.  Even an 
evaluation for pes planus in December 1988 failed to confirm 
such a disability entity.  There was no further inservice 
medical evidence of pes planus.  There was no complaint, 
finding or diagnosis of plantar fasciitis shown during active 
service.  

The VA examination in April 1992 showed no sign or symptom of 
pes planus.  The X-ray examination of the feet did not reveal 
pes planus.  The feet were essentially normal on the physical 
examination as to gait, range of motion, swelling (none), 
edema (none), deformity (none), and calluses (none).  The 
difficulty she had on tip toe walking and squatting was not 
identified as any manifestation of pes planus or plantar 
fasciitis.  



It is unknown on what was based the diagnosis of plantar 
fasciitis on that examination.  Nevertheless, plantar 
fasciitis was not confirmed on the subsequent VA examination 
in November 1995.  All the pain and burning of the feet at 
that time were attributed to service connected residuals of 
Morton's neuroma.  Likewise, pes planus was not shown on the 
X-ray and physical examination at that time.  

Based on the complete clinical evidence, the Board concludes 
that current pes planus and plantar fasciitis are not shown 
to be present.  As indicated above, a well grounded claim for 
service connection requires the presence of a current 
disability.  Despite the fact that pes planus and plantar 
fasciitis were clinically recorded in the past, with pes 
planus reported prior to entry into active service, neither 
is shown currently.  

Even if pes planus were present, the complete medical 
evidence would not show that it underwent a pathological 
increase during active service so as to support a well 
grounded claim for service connection by way of aggravation.  
Similarly, no medical evidence shows that plantar fasciitis 
coincided with active service, even if it were present 
currently.  Therefore, the claim for entitlement to service 
connection for pes planus with plantar fasciitis hernia is 
not well-grounded.  The matter must be denied.


Right Bunionectomy

The November 1985 entrance examination showed hallux valgus 
along with the above-discussed pes planus.  It did not refer 
to a right big toe bunion in so many 
words.  Also, the service medical records show that right toe 
pain had been present for three years when the veteran was 
seen in October 1990, placing its onset in 1987, well after 
entrance into active service.  A 3-year history of right 
hallux valgus-bunion was reported at this time, also.  

The final diagnosis following the bunionectomy indicates that 
right hallux valgus meant the same as a right great toe 
bunion.  Hence, the medical evidence establishes that hallux 
valgus existed prior to entrance, in November 1985.  The 
surgery on the right great toe bunion was for a pre-existing 
malady.  Accordingly, under 38 C.F.R. § 3.306(b)(1), the 
usual effects of surgical treatment, including postoperative 
scars and absent parts will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  

There is no medical evidence that pre-existing hallux valgus 
was otherwise aggravated by active service.  The inservice 
clinical records showed that the bunionectomy healed well.  
The only current residual of the bunionectomy is well healed 
scarring.  In other words, the medical evidence shows that 
the right toe bunion (hallux valgus) did not undergo any 
pathological increase during active service and the 
ameliorative bunionectomy was successful, with no unusual 
surgical effects.  Current pain and burning are shown to 
relate to service connected residuals of Morton's neuroma, 
not the right bunionectomy.  

In the absence of medical evidence that the pre-existing 
hallux valgus underwent a pathological increase during active 
service, or that ameliorative surgery had any unusual effect, 
the claim for service connection for residuals of the right 
big toe bunionectomy cannot be considered well-grounded, and 
must be denied.  


Anemia

The service medical records show no sign or symptom of 
anemia.  Blood tests in December 1988 and on the separation 
examination in May 1991 show that red blood cell count was 
within normal limits, on the basis of the reference range 
given for females.  Likewise, while the VA examination in 
April 1992 showed that the red blood cell count was over the 
minimum reference range given during active service for 
women, the actual laboratory report mistakenly showed the 
veteran as male.  

This would explain the higher reference range which made it 
appear that her red blood cell count was low.  Actually, her 
red blood cell count in April 1992 was higher than the normal 
count in December 1988, and just slightly lower, at 4.42, 
than the 4.47 shown upon the separation examination.  In any 
event, the complete medical evidence shows that red blood 
cell count was not low for a woman until the VA laboratory 
study in November 1995.  Hence, there was no clinical finding 
to support the diagnosis of anemia until that time, well 
after separation from active service.  

Without any sign or symptom of anemia during active service, 
the medical evidence must show a nexus between the current 
finding of low red blood cell count and active service.  As 
indicated by the inservice findings, there was no disease or 
injury manifested by anemia or productive of postservice 
anemia.  The etiology of current anemia, if present as a 
diagnosis of a low red blood cell count, is not known or 
medically shown to have coincided with active service.  
Hence, in the absence of a medical nexus between the current 
finding of a low red blood cell count and any injury or 
disease during active service, the claim for service 
connection for anemia is not well grounded and must be 
denied.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than her claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
bilateral pes planus with plantar fasciitis, residuals of a 
right great toe bunionectomy, and anemia.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested 
and/or obtained that would well ground her claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection for bilateral 
pes planus with plantar fasciitis, residuals of a right great 
toe bunionectomy, and anemia are not well grounded, the 
doctrine of reasonable doubt has no application to her case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for pes planus with plantar 
fasciitis, the appeal is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
great toe bunionectomy, the appeal is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for anemia, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

